Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 22, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159390                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159390
                                                                   COA: 343929
                                                                   Jackson CC: 17-005539-FH
  CASEY LAVERN OLNEY,
           Defendant-Appellant.

  _________________________________________/


          By order of September 20, 2019, the prosecuting attorney was directed to file a
  supplemental answer to the application for leave to appeal the March 14, 2019 judgment
  of the Court of Appeals. On order of the Court, the supplemental answer having been
  received, the application for leave to appeal is again considered. Pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of
  Appeals for consideration of the defendant’s argument that MCL 768.27c does not apply
  to preliminary examinations.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 22, 2020
           t0415
                                                                              Clerk